ORDER DISMISSING APPEAL
GARY M. BEAUDRY, Chief Justice.
Upon review of the appeal filed by Gay-lene J. Howard and review of the lower court records herein this court finds the following:
1. That the parties entered into a Stipulated Property Settlement and Custody Agreement on or about August 30, 1997.
2. That the lower court issued a Findings of Fact, Conclusions of Law and Decree based on the Stipulated Property Settlement and Custody Agreement on November 3, 1997.
3. That on or about September 17, 1997 Gaylene J. Howard appealed the decision asserting that she was misinformed as to her marital property rights. Additionally, the Appellant felt she entered into the Stipulated Property Settlement and Custody Agreement under “pressure and distress”.
NOWTHEREFORE, it is the order of this Court that this matter be remanded to the lower court for a determination of whether Gaylene J. Howard signed the Agreement under undo influence, the Tribal Court shall then set further hearings to determine an appropriate modification of the Findings of Fact, Conclusions and Decree.